DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021, has been entered.
Response to Amendment
This Office Action is in response to the amendments filed in the RCE on August 20, 2021, as directed by the Final Rejection on February 23, 2021. Claim 1 is amended. Claim 13 is canceled. Claims 48-62 are new. Claims 1-12, 14-16 and 48-62 are pending in the instant application. The previous rejections under 35 U.S.C 102(a)(1) and 35 U.S.C 103 are withdrawn as necessitated by amendment. However, new rejections are made below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-16 and 48-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/944,420 in view of Fischer (U.S Publication No. 2013/0204082 A1) and Madsen (U.S Publication No. 2004/0221842 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Regarding claim 1, App ‘420 discloses a bronchoscope head, comprising: 
a main barrel (see “man barrel” in claim 1) having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end (see claim 1 lines 1-3); 

a locking connector (see “locking connector” in claim 1) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel, said locking connector forming a sealed and rotatable connection of the one tube to the main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed (see claim 1 lines 10-15)
an end cap (see “end cap” in claim 9) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any rotational adjustments of the main barrel or the one tube relative to each other, the end cap including one or more working port structures, each working port structure having a channel therein in communication with the working channel of the main barrel and configured for introducing one or more instruments into the main barrel and the one tube connected to the main barrel (claim 9). 
App ‘420 is silent regarding wherein the main barrel is rotatable 360 degrees in either direction independently relative to the one tube and the end cap to place or reposition the one or more instruments during the procedure.
Fischer teaches wherein the main barrel is rotatable 360 degrees in either direction independently relative to the relative to the end cap to place or reposition the one or more instruments during the procedure (see Paragraph 0012, the lower body is rotatable relative to the end cap and the ports can be rotated to either position; Furthermore, the rotation of the upper portion 12 is shown to be bi-directional, and thus can be rotatable 360 degrees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the App ‘420 to include a main barrel 360 degrees in either direction independently relative to the relative to the end cap, such as that taught by Fischer, in order to 
Madsen teaches wherein the main barrel is rotatable 360 degrees in either direction independently relative to the relative to the one tube to place or reposition the one or more instruments during the procedure (see Paragraph 0057, the port 62 is swivels to decouple motion of the tubing from the rest of the device; Furthermore, see Fig. 2, with the port stationary, the manifold 110 may swivel about the port to align a different passageway such as 46/80 for repositioning of instruments)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fischer to have included a rotatable locking connector to adjust the one tube or the main barrel independently of one another, such as that taught by Madsen, in order to decouple movement tube from the rest of the device (Paragraph 0057) while manipulating the rest of the breathing circuit (Paragraph 0057).
Regarding claim 2, the modified device of App ‘420 discloses the bronchoscope head of claim 1.
App ‘420 further discloses wherein the set of interchangeable tubes (see “interchangeable tubes” in claim 1 lines 10-15) that the locking connector is configured to releasably secure and seal comprises bronchial tubes and/or tracheal tubes (note that the set of interchangeable tubes are not positively recited). 
Regarding claim 3, the modified device of App ‘420 discloses the bronchoscope head of claim 1.
App ‘420 further discloses wherein the locking connector (see “locking connector” in claim 4) comprises an axial thrust bearing component connected to the distal end of the main barrel and a locking cam nut connected to and in-between the axial thrust bearing component and the one tube (see claim 4).  
Regarding claim 4, the modified device of App ‘420 discloses the bronchoscope head of claim 3.
App ‘420 further discloses wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 5) includes an axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see claim 5).  
Regarding claim 6, the modified device of App ‘420 discloses the bronchoscope head of claim 5.
App ‘420 further discloses wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 6) comprises a tubular member having one end press-fitted in the main barrel, and an opposite end having the axial thrust bearing member extending radially from the tubular member (see claim 6).  
Regarding claim 7, the modified device of App ‘420 discloses the bronchoscope head of claim 6.
App ‘420 further discloses wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 7) includes a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut (see claim 7).  
Regarding claim 8, the modified device of App ‘420 discloses the bronchoscope head of claim 5.
App ‘420 further discloses wherein the slip ring seal (see “see slip ring seal” in claim 8) comprises Teflon or Delrin material (see claim 8).
Regarding claim 9, App ‘420 discloses the bronchoscope head of claim 1.
App ‘420 does not disclose wherein at least one working port structure is oriented at a service angle of 15-30 degrees relative to the longitudinal axis of the working channel in the main barrel.
Fischer teaches a bronchoscope (see Fig. 3) comprises at least one working port structure (see port 20 in Fig. 3) is oriented at a service angle between 15-30 degrees relative to the longitudinal axis of the working channel in the main barrel (see 34 in Fig. 3 and paragraph [0028]) as a known configuration of the working port structure for the purpose of inserting a wire guide in to the working port (see paragraph [0037]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include wherein at least one working port structure is oriented at a service angle of 15-30 degrees relative to the longitudinal axis of the working channel in the main barrel as taught by Fischer for the purpose of as a known configuration of the working port structure for the purpose of inserting a wire guide in to the working port.
Regarding claim 10, App ‘420 discloses the bronchoscope head of claim 1. 
App ‘420 does not disclose wherein at least one working port structure is oriented at a service angle of 0 degrees relative to the longitudinal axis of the working channel in the main barrel.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include disclose wherein at least one working port structure is oriented at a service angle of 0 degrees relative to the longitudinal axis of the working channel in the main barrel as taught by Fischer as a known configuration of the working port structure for the purpose of inserting a device that is axially in-line with the distal port.
Regarding claim 11, App ‘420 discloses the bronchoscope head of claim 1. App ‘420 does not disclose wherein at least one working port structure is configured such that the bronchoscope has only a single point of curvature for instruments introduced through the at least one working port structure into the working channel of the main barrel.
 Fischer teaches wherein at least one working port structure is configured such that the bronchoscope has only a single point of curvature (see below annotated Fig. 3) for instruments introduced through the at least one working port structure (see 20 in Fig. 3) into the working channel of the main barrel (see annotated Fig. 3 below, when an instrument is introduced through port 20) as a known configuration of the working port structure for the purpose of inserting a wire guide in to the working port (see paragraph [0037]).

    PNG
    media_image1.png
    766
    606
    media_image1.png
    Greyscale

	
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include wherein at least one working port structure is configured such that the bronchoscope has only a single point of curvature for instruments introduced through the at least one working port structure into the working channel of the main barrel as taught by Fischer as a known configuration of the working port structure for the purpose of inserting a wire guide in to the working port.
Regarding claim 12, the modified device of App ‘420 discloses the bronchoscope head of claim 1.
App ‘420 further discloses wherein the one or more instruments (see “one or more instruments” in claim 9) that can be introduced into the main barrel comprise one or more of an optical scope, a light source, a biops needle, forceps, a suction catheter, a laser fiber, or a stent delivery system (note that an optical scope, a light source, a biops needle, forceps, a suction catheter, a laser fiber, or a stent delivery system is not positively recited, the bronchoscope head is capable of performing the recited function as one or more instruments can be introduced into the main barrel). 
Claims 5, 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/944,420 in view of Fischer (U.S Publication No. 2013/0204082 A1) and Madsen (U.S Publication No. 2004/0221842 A1), as applied to claims 1 and 3-4, in further view of Ledwith (US 20110023875 A1).
Regarding claim 5, App ‘420 discloses the bronchoscope head of claim 4. 
App ‘420 is silent regarding wherein the first seal comprises an O-ring seal, and the second seal comprises a slip ring seal.
Ledwith teaches wherein a first seal comprises an O-ring seal (see 50 in Fig. 2 and Paragraph 0021 in Ledwith), and a second seal comprises a slip ring seal (see 48 in Fig. 2 and Paragraph 0021 lines 13-16) as a known type of airtight seal for the purpose of creating a seal between components (see Paragraph 0021, lines 7-16). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include wherein the first seal comprises an O-ring seal and wherein a second seal comprises a slip ring seal, as taught by Ledwith as a known type of airtight seal for the purpose of creating a seal between components (Paragraph 0021).
Regarding claim 14, App ‘420 discloses the bronchoscope head of claim 1. 
App ‘420 does not disclose wherein the end cap includes at least one rotational seal to provide an airtight coupling to the main barrel.  
Ledwith teaches two rotational seals (see 48 and 50 in Fig.1 and paragraph [0021], 48 and 50 still allow some degree of rotation as they circumference 12) provided for the purpose of creating a seal between components (see paragraph [0021] lines 7-16). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include two sealing member as taught by Ledwith wherein the two sealing meme are rotational seals to provide an airtight coupling to the main barrel for the purpose of creating a seal between components.
Regarding claim 16, App ‘420 discloses the bronchoscope head of claim 1. App ‘420 further discloses disclose wherein the end cap includes a tubular portion fitted over the proximal end of the main barrel (see “end cap” in claim 9).
App ‘420 does not disclose at least one ring seal fitted in the tubular portion to seal and inhibit inadvertent movement of the end cap relative to the main barrel.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include two ring seals as taught by Ledwith wherein they are fitted in the tubular portion to seal and inhibit inadvertent movement of the end cap relative to the main barrel for the purpose of creating a seal between components.	
Claims 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/944,420 in view of Fischer (U.S Publication No. 2013/0204082 A1) and Madsen (U.S Publication No. 2004/0221842 A1), as applied to claim 1, in further view of Adams et al. (US 20110118544 A).
Regarding claim 15, App ‘420 discloses the bronchoscope head of claim 1. 
App ‘420 does not disclose wherein the main barrel, the anesthetic/ventilation port structure, the locking connector, and the end cap comprise stainless steel.  
Adams et al. teaches a medical device made of high grade stainless steel (see paragraph [0058]) as a suitable known material for the medical device. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include a high grade stainless steel wherein the main barrel, the anesthetic/ventilation port structure, the locking mechanism, and the end cap comprise high grade stainless steel as taught by Adams et al. as a known suitable material for the purpose of making the device.
Claims 48 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/944,420 in view of Ledwith (U.S Publication No. 2011/0023875 A1).
Regarding claim 48, App ‘420 discloses a bronchoscope head, comprising: 

an anesthetic/ventilation port structure (see “anesthetic/ventilation port structure” in claim 1) extending laterally from and being fixedly connected to the main barrel, the anesthetic/ventilation port structure including a channel therein in communication with the working channel of the main barrel (see claim 1 lines 5-9); 
a locking connector (see “locking connector” in claim 1) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel, said locking connector forming a sealed and rotatable connection of the one tube to the main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed (see claim 1 lines 10-15);
and an end cap (see “end cap” in claim 9) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any rotational adjustments of the main barrel or the one tube relative to each other, the end cap including one or more working port structures, each working port structure having a channel therein in communication with the working channel of the main barrel and configured for introducing one or more instruments into the main barrel and the one tube connected to the main barrel (claim 9);
wherein the locking connector (see “locking connector” in claim 4) comprises an axial thrust bearing component connected to the distal end of the main barrel and a locking cam nut connected to and in-between the axial thrust bearing component and the one tube (see claim 4), 
wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 5) includes an axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see claim 5), 

and wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 7) includes a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut (see claim 7).
App ‘420 is silent regarding wherein the first seal comprises an O-ring seal, and the second seal comprises a slip ring seal.
Ledwith teaches wherein a first seal comprises an O-ring seal (see 50 in Fig. 2 and Paragraph 0021 in Ledwith), and a second seal comprises a slip ring seal (see 48 in Fig. 2 and Paragraph 0021 lines 13-16) as a known type of airtight seal for the purpose of creating a seal between components (see Paragraph 0021, lines 7-16). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include wherein the first seal comprises an O-ring seal and wherein a second seal comprises a slip ring seal, as taught by Ledwith as a known type of airtight seal for the purpose of creating a seal between components (Paragraph 0021).
Regarding claim 50, the modified device of App ‘420 discloses the bronchoscope head of claim 48.
App ‘420 further discloses wherein the slip ring seal (see “see slip ring seal” in claim 8) comprises Teflon or Delrin material (see claim 8).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S Publication No. 2013/0204082 A1) in view of Madsen (U.S Publication No. 2004/0221842 A1).
Regarding claim 1, Fischer discloses a bronchoscope head (see Fig. 2-3 and 9), comprising: 
a main barrel (lower portion 30 of manifold 10) having a distal end (portion of 30 next to 36, see Paragraph 0032 and Fig. 2-3) and a proximal end (portion of 30 next to 14, see Fig. 2-3), the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end (see Fig. 3, the lower portion 30 has a channel formed therein and defines a longitudinal axis between the proximal and distal ends); 
a ventilation port structure (ventilator fitting portion 41, see Fig. 2-3 and Paragraph 0031) extending laterally from and being fixedly connected to the main barrel (see Fig. 2-3), the anesthetic/ventilation port structure including a channel therein in communication with the working channel of the main barrel (see Fig. 3, the ventilator fitting portion 41 has a channel therein that connects to the channel of 30); 
a locking connector connected to the distal end of the main barrel (connector 37 on distal port 36, see Paragraph 0032 and Fig. 6) and configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel (see Paragraph 0032, the connector 37 may be sized and configured for engagement with an endotracheal tube); and 

Fischer is silent regarding a locking connector forming a sealed and rotatable connection of the one tube to a main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed and wherein the main barrel is rotatable 360 degrees in either direction independently relative to the relative to the one tube to place or reposition the one or more instruments during the procedure.
Madsen teaches a bronchoscope head including a locking connector (swiveling port 62, see Fig. 3) forming a sealed and rotatable connection of the one tube to a main barrel (manifold 110, see Fig. 3) such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed (see Paragraph 0057, the swiveling feature allows for the attached tubing to more easily move, reducing stress imparted by movement of the ventilation circuit/manifold 110; also see Fig. 3, the swiveling port seals the tube and the main barrel) and wherein the main barrel is rotatable 360 degrees in either direction independently relative to the relative to the one tube to place or reposition the one or more instruments during the procedure (see Paragraph 0057, the port 62 is swivels to decouple motion of the tubing from the rest of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fischer to have included a rotatable locking connector to adjust the one tube or the main barrel independently of one another, such as that taught by Madsen, in order to decouple movement tube from the rest of the device (Paragraph 0057) while manipulating the rest of the breathing circuit (Paragraph 0057).
Regarding claim 2, the modified device of Fischer discloses the device of claim 1.
	Fischer further discloses wherein the set of interchangeable tubes that the locking connector is configured to releasably secure and seal comprises bronchial tubes and/or tracheal tubes (see Paragraph 0020 and 0032, the distal port 36 and connector 37 are configured for enragement with an endotracheal tube or other breathing tube).
Regarding claim 9, the modified device of Fischer discloses the device of claim 1.
	Fischer further discloses wherein at least one working port structure (port 20, see Fig. 3) may be oriented at a service angle of 30 degrees relative to the longitudinal axis of the working channel in the main barrel (see Paragraph 0028) and furthermore that the angle of the port may be other values outside of this range (Paragraph 0031).
	Fischer does not specifically disclose wherein at least one working port structure is oriented at a service angle between 15-30 degrees relative to the longitudinal axis of the working channel in the main barrel.
	However, Fischer also teaches the desire to have the ports oriented at an acute angle such that they maintain a relatively straight passageway to the lumen of the ETT (see Paragraph 0009 and Fig. 9, for example). A greater angle between the working port and the longitudinal axis of the working channel would require increased bending or difficulty in advancing and maneuvering the device inserted through the port into the lumen of the ETT, while a smaller angle allows for a more direct advancement of the device into the ETT (see Fig. 9 for example).
	Thus, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fischer to have included a port structure oriented at 
Regarding claim 10, the modified device of Fischer discloses the device of claim 1.
Fischer further discloses wherein at least one working port structure (port 24, see Fig. 3) is oriented at a service angle of 0 degrees relative to the longitudinal axis of the working channel in the main barrel (see Fig. 3, the port 24 is directly in line with the longitudinal axis of the working channel in the main barrel and is thus oriented at a 0 degree angle with respect to the axis).
	Regarding claim 11, the modified device of Fischer discloses the device of claim 1.
Fischer further discloses wherein at least one working port structure is configured such that the bronchoscope has only a single point of curvature for instruments introduced through the at least one working port structure into the working channel of the main barrel (see annotated Fig. 3 below, when an instrument is introduced through port 20, there is only one point at which the instrument may curve within the working channel).

    PNG
    media_image1.png
    766
    606
    media_image1.png
    Greyscale

Regarding claim 12, the modified device of Fischer discloses the device of claim 1.
Fischer further discloses wherein the one or more instruments that can be introduced into the main barrel comprise one or more of an optical scope (Paragraph 0006 and 0035-0036, a broncoscope 200 can be inserted; also see Fig. 7-8).
Claims 3-6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S Publication No. 2013/0204082 A1) in view of Madsen (U.S Publication No. 2004/0221842 A1), as applied to claim 1, in further view of Ledwith (U.S Publication No. 2011/0023875 A1).
Regarding claim 3, the modified device of Fischer discloses the device of claim 1.
Madsen further teaches wherein the locking connector comprises an axial thrust bearing component (Examiner is reading axial thrust bearing as a mechanical component capable of constraining relative motion to a desired motion and can be used in low thrust applications with minimal axial load; see 62 in Fig. 2 and Paragraph 0057, the swivel port allows for constraining relative motion to rotation 
Fischer is silent regarding a locking cam nut connected to and in-between the axial thrust bearing component and the one tube.
Ledwith teaches a connector (see 18 and 38 in Fig. 2) comprising a second end (see 34 in Fig. 2) with threads (see 36 in Fig. 2) and a locking cam nut (see 38 in Fig. 2) connected to a tube (see 12 in Fig. 2 and Paragraph 0020), as an alternative known type of connector for the purpose securing a connector to the tracheal tube (see Paragraph 0020 lines 11-12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Fischer to include a second end with the threads and a locking cam nut connected to and in-between the axial thrust bearing component and the one tube as taught by Madsen and Ledwith as an alternative known type of connector for the purpose securing the connector to the tracheal tube (see Paragraph 0021; also note that by adding a second end with the threads does not affect the rotatable aspect of connector 62 of Madsen since the modification does not affect the connection of the connector to the main barrel. The modification is to extend the lower end of connector 62 to include threads).
Regarding claim 4, the modified device of Fischer discloses the device of claim 3.
Madsen further teaches wherein the axial thrust bearing component includes an axial thrust bearing member (see 62 in Fig. 2).
Fischer is silent regarding the axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another.
Ledwith teaches a connector having a first seal (see 50 in Fig. 2 in Ledwith) on one side thereof facing the locking cam nut (see 38 in Fig.2) and a second seal on opposite sides thereof (see 48 in Fig.2) to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see Paragraph 0021, 48 and 50 are capable of performing the recited function as they are 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. in view of Ledwith to include wherein the axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another as taught by Ledwith for the purpose of forming an airtight seal connection (see Paragraph 0021).
Regarding claim 5, the modified device of Fischer discloses the device of claim 4.
Ledwith further teaches wherein the first seal comprises an O-ring seal (see 50 in Fig. 2 and Paragraph 0021), and the second seal comprises a slip ring seal (see 48 in Fig. 2 and Paragraph 0021 lines 13-16).
Regarding claim 6, the modified device of Fischer discloses the device of claim 5.
Madsen further teaches wherein the axial thrust bearing component comprises a tubular member having one end press-fitted in the main barrel (see 62 in Fig. 2, the upper end of the connection of 62 is press fitted in the main barrel).
Ledwith further teaches wherein the axial thrust bearing component comprises an opposite end having the axial thrust bearing member (see Fig. 34 in Fig. 2) extending radially from the tubular member (see Fig. 2, 34 extends radially from the tubular member).
Regarding claim 14, the modified device of Fischer discloses the device of claim 1.
Fischer is silent regarding wherein the end cap includes at least one rotational seal to provide an airtight coupling to the main barrel.  
Ledwith teaches two rotational seals (see 48 and 50 in Fig.1 and Paragraph 0021, 48 and 50 still allow some degree of rotation as they circumference 12) provided for the purpose of creating a seal between components (see Paragraph 0021, lines 7-16). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Fischer include two sealing members wherein the 
Regarding claim 16, the modified device of Fischer discloses the device of claim 1.
Fischer further discloses wherein the end cap includes a tubular portion (14) fitted over the proximal end of the main barrel (see Paragraph 0028, annular ledge fits over the proximal portion of the main barrel through the internal slot 16).
Fischer is silent regarding at least one ring seal fitted in the tubular portion to seal and inhibit inadvertent movement of the end cap relative to the main barrel.
Ledwith teaches a connector (see 18 in Fig. 2) comprises two ring seals (see 48 and 50 in Fig. 2) fitted in the tubular portion (see 12 in Fig. 2) to seal and inhibit inadvertent movement of the connector (see Paragraph 0021, 48 and 50 are capable of performing the recited function as they are seal rings and adjacent to the tube thus providing some degree of frictional resistance) provided for the purpose of creating a seal between components (see Paragraph 0021 lines 7-16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Fischer to include two ring seals as taught by Ledwith wherein they are fitted in the tubular portion to seal and inhibit inadvertent movement of the end cap relative to the main barrel, in order to for the purpose of creating a seal between components (see Paragraph 0021 lines 7-16).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S Publication No. 2013/0204082 A1) in view of Madsen (U.S Publication No. 2004/0221842 A1) and Ledwith (U.S Publication No. 2011/0023875 A1), as applied to claims 1 and 5, in further view of Kablik (U.S Patent No. 5,792,167 A).
Regarding claim 8, the modified device of Fischer discloses the device of claim 5. 
Fischer is silent regarding wherein the slip ring seal comprises Teflon or Delrin material.  
Kablik teaches a seal ring that can be made from Teflon as a known suitable material for the purpose of creating seal (se Col. 9 lines 1-9). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Fischer to include Teflon into the seal ring, such as .
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S Publication No. 2013/0204082 A1) in view of Madsen (U.S Publication No. 2004/0221842 A1), as applied to claim 1, in further view of Adams (U.S Publication No. 2011/0118544 A1).
Regarding claim 15, the modified device of Fischer discloses the device of claim 1.
Fischer is silent regarding wherein the main barrel, the anesthetic/ventilation port structure, the locking connector, and the end cap comprise stainless steel.  
Adams teaches a medical surgical access device made of high grade stainless steel (see Paragraph 0058, the shaft of the access device may be made of stainless steel; also see Paragraph 0090) as a suitable known material for the medical device. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Fischer to have included high grade stainless steel in the main barrel, the anesthetic/ventilation port structure, the locking mechanism, and the end cap, as taught by Adams et al. as a known suitable material for the purpose of making the device (see Paragraph 0058 and 0090).
Allowable Subject Matter
Claim 7 would be allowable if a timely filed Terminal Disclaimers to overcome the Double Patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 48-62 would be allowable if a timely filed Terminal Disclaimers to overcome the Double Patenting rejection(s), set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, neither US 20040221842 A1 nor US 10485406 B2 teach or suggest as obvious to have “a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut”, as previously stated in the Final Rejection on February 23, 2021.
Similar arguments can be made for claims 48.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785